*834In an action, inter alia, to recover damages for personal injuries, the defendants and third-party plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated May 20, 2005, as granted those branches of the respective cross motions of the plaintiffs and the third-party defendant which were to sever the third-party action from the main action,
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
Given the completion of discovery in the main action, the inordinate and inexcusable delay by the defendants and third-party plaintiffs in commencing the third-party action, the demonstrated prejudice which the plaintiffs would suffer in the absence of a severance, and all of the attendant facts and circumstances of the case, the Supreme Court providently exercised its broad discretion in directing that the third-party action be severed from the main action (see CPLR 603, 1001; Wassel v Niagara Mohawk Power Corp., 307 AD2d 752 [2003]; Garcia v Gesher Realty Corp., 280 AD2d 440 [2001]; Ambriano v Bowman, 245 AD2d 404 [1997]). Mastro, J.P., Rivera, Skelos and Covello, JJ., concur.